Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION
Claim Objections

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   Regarding independent claims 1, 9, 15 the claimed invention is directed to an abstract idea without significantly more. The claims are directed to determining an inventory amount and action from an image which is a mental process. Other than reciting a processor and blockchain nothing in the claims precludes the steps from being performed mentally.  But for the processor and blockchain the limitations on receive image, remove identity data, determine location, determine inventory count, submitting image and count to storage, taking an action is a process that under its broadest reasonable interpretation could be performed by mentally but for the recitation of generic computer elements.    If claim limitations, under the broadest reasonable interpretation, covers performance of the limitation in 

 The judicial exception is not integrated into a practical application. The computers are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. The additional element(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Simply implementing the abstract idea on a generic computer environment is not a practical application of the abstract idea and does not take the claim out of the mental process grouping.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, with respect to integration of the abstract idea into a practical application, the additional element of a processor and blockchain  amounts to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  Applicant has not invented storing, inputting and displaying data.  The addition of insignificant activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (see MPEP 2106.05 g).  Collecting, analyzing and displaying information, and receiving and transmitting over a network are conventional in the computing arts.  (MPEP 2106.05h;  See also Alice v. CLS, “. Nearly every computer will include a ‘communications controller’ and ‘data storage unit’ capable of performing the basic calculation, storage, and transmission functions required by the method claims.”).   The claims are not patent eligible.

Regarding the dependent claims these claims are directed to limitations which serve to limit the inventory management steps.  The subject matter of claims 2/10/16 (determine fiducial location), 

Therefore the limitations on the invention, when viewed individually and in ordered combination are directed to in-eligible subject matter.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1,2,3,4,8, 9,10,11,12, 15, 16,17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Avegliano 20150294333 in view of Salahjegeh 20160277435 in view of Tran 20180264347




Regarding Claim 1, Avegliano discloses

receiving, by one or more computer processors, a first image of one or more products from a user;
Avegilano is directed to a crowdsource inventory management system.  (Avegliano, abstract, “A method for calculating sales trend of a product at a store shelf based on crowdsourcing, includes receiving, by a retail store server, availability data of a product measured on a shelf in the retail store from a portable device, where the availability data is in the form of a picture acquired of the product on the shelf, identifying products on the shelf using tags attached to the shelves, calculating sales velocity and sales trends of the product from the identified products, and transmitting the sales velocity and sales trend of the product to one or more third parties' systems in a supply chain of said retail store. Products and their locations on retail store shelves have been cataloged in a product database.”


determining, by one or more computer processors, that a storage location associated with the one or more products in the first image is detected;
determining, by one or more computer processors, an inventory count of the one or more products in the first image;
“ According to a further embodiment of the disclosure, identifying products on the shelf using tags includes identifying the tags on the shelves using tag template information and information regarding a distribution of tags on the retail store shelves that is read from a tag database, mapping the identified tags to a shelf and its corresponding assortment of items, identifying products in the picture by reading product templates related to the identified tags from the product database, and transmitting a list of identified products and their quantities to the server.” (Avegliano, para 0018)

taking, by one or more computer processors, an action based on the inventory count.
“The stockist replenishes the shelf and again registers the number of replenished products through the mobile application. Then, after a few hours, a consumer reports via the mobile application that the product is missing in the shelf. The server system then updates the information regarding sales velocity and sales trends of the product and sends, via Internet, the new calculated values to other parties involved in the supply chain. In addition, a warning signal for replenishing the shelf can be triggered. The stockist can then replenish the shelf and register the number of replenished products through the mobile application.”  (Aveligano, para 0059)

Avegliano does not explicitly disclose
removing, by one or more computer processors, data associated with an identity of the user from the first image;
Salajegeh is directed to a crowdsourcing user monitoring system.  (Salajegeh, abstract).  Salajegeh discloses that information containing identifying information may be anonymized before analysis of the information.  (Id, “Vectors containing anomaly flags may be anonymized to remove any user-identifying information and subsequently transmitted to a remote recipient such as a service provider or device manufacture. In this manner, operational behavior information may be gathered about different devices from a large number of users, to obtain statistical analysis of operational behavior for specific makes and models of devices, without divulging personal information about device users.”).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Avegliano with the anonymizer of Salajegeh with the motivation of preserving privacy.  Id.

Avegliano does not explicitly disclose
submitting, by one or more computer processors, the first image and the inventory count of the one or more products in the first image to a blockchain ledger in association with the storage location; and
The examiner notes that Avegliano discloses storing product (e.g. quantity count) information in a database.  (Avegliano, abstract).   Tran discloses a system for collecting data from IOT devices.  (Tran, abstract).  Tran discloses that Blockchain may act as a database.  (Tran, para 0135, “The UI can operate with blockchains such as Bitcoin or Ethereum. Rather than have multiple separate silos, a blockchain (in its purest form) can act as a unified database that's accessible (on a read and write basis) by everyone (it is in effect “permissionless”). The ledger stored on a blockchain is shared amongst a distributed network of computers. The use of cryptography enables users to modify the master ledger without the need for a central authority. With a blockchain there is no need for a central trusted authority or for 

Regarding Claim 2, Avegliano, Salajegeh and Tran disclose the method of claim 1.  
wherein determining whether the storage location associated with the one or more products in the first image is detected comprises:
determining, by one or more computer processors, whether one or more fiducials are detected in the first image; and
responsive to determining the one or more fiducials are detected in the first image, retrieving, by one or more computer processors, location data from the one or more fiducials. 
“[0062] FIG. 3 is a flowchart of a method according to an embodiment of the disclosure for identifying products on tagged shelves. Referring now to the figure, at step 31, a picture is acquired by the mobile device of one shelf in which at least k tags are visible, and is transmitted to the remote server. The remote server calls the first image processing application at step 32 to identify the tags, and the identified tags and their coordinates, along with the picture, are passed to the second image processing application. The first image processing application uses the tag template and distribution information read from the tag database in identifying the tags. At step 33, the second image processing application uses the identified tags and their coordinates, along with the picture, to map the tags to a shelf and its corresponding assortment of items. The second image processing application reads product templates related to the identified tags from the product database to identify the products in the picture, at step 34. The second image processing application filters the results of identified products based on the product dimensions, to eliminate false positives at step 35, and transmits a list of identified products and its quantities to the user at step 36.”  (Avegliano, para 0062)

Regarding Claim 3, Avegliano, Salajegeh and Tran disclose the method of claim 1.  
wherein determining whether the storage location associated with the one or more products in the first image is detected comprises:
retrieving, by one or more computer processors, metadata from the first image;
determining, by one or more computer processors, whether the metadata includes location data; and
responsive to determining the metadata includes the location data, retrieving, by one or more computer processors, the location data from the metadata.
(Avegliano, para 0062)

Regarding Claim 4, Avegliano, Salajegeh and Tran disclose the method of claim 1.  
wherein determining whether the storage location associated with the one or more products in the first image is detected comprises:
determining, by one or more computer processors, whether one or more tags associated with the first image are detected, wherein the one or more tags include location data; and
responsive to determining the one or more tags associated with the first image are detected, retrieving, by one or more computer processors, location data from the one or more tags.
(Avegliano, para 0062)

Regarding Claim 8, Avegliano, Salajegeh and Tran disclose the method of claim 1.  
wherein the action is selected from the group consisting of: sending a notification to one or more users, sending an alert to one or more users, placing an order for the one or more products, offering one or more incentives to one or more users, monitoring a frequency of image submissions by one or more users, responding to a user request, displaying the inventory count, and displaying an overlay with an image. 


Regarding Claims 9,10,11,12, 15, 16,17, 18
See prior art rejections of claims 1,2,3,4,1,2,3,4


Claims 5,13,19 are rejected under 35 U.S.C. 103 as being unpatentable over Avegliano 20150294333 in view of Salahjegeh 20160277435 in view of Tran 20180264347 in further view of Flynn US8768107B2

Regarding Claim 5, Avegliano, Salajegeh and Tran disclose the method of claim 1.  
The examiner notes that Avegliano discloses taking a photograph of a location and determining location.  (Avegliano, para 0061)

Avegliano does not explicitly disclose
wherein determining whether the storage location associated with the one or more products in the first image is detected comprises:
fetching, by one or more computer processors, one or more images of one or more storage locations from the … determining, by one or more computer processors, whether a match of the first image to at least one of the one or more fetched images is detected; and
responsive to determining a match of the first image to at least one of the one or more fetched images is detected, determining, by one or more computer processors, the storage location associated with the one or more products in the first image based on the match of the first image to at least one of the one or more fetched images.
Flynn is directed to a location finding system.  (Flynn, abstract).  Flynn discloses location can be determined with an image by comparing it a database of images with known location information.  (Id,  “Aspects of the invention pertain to matching a selected image/photograph against a database of reference images having location information. The image of interest may include some location information itself, such as latitude/longitude coordinates and orientation. However, the location information provided by a user's device may be inaccurate or incomplete. The image of interest is provided to a front end server, which selects one or more cells to match the image against. Each cell may have multiple images and an index. One or more cell match servers compare the image against specific cells based on information provided by the front end server. An index storage server maintains index data for the cells and provides them to the cell match servers. If a match is found, the front end server identifies the correct location and orientation of the received image, and may correct errors in an estimated location of the user device.”)    It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Avegliano with the location of Flynn with the motivation of establishing more accurate location.  Id.

blockchain ledger;


Regarding claim 13,19, See prior art rejection of claim 5

Claims 6 are rejected under 35 U.S.C. 103 as being unpatentable over Avegliano 20150294333 in view of Salahjegeh 20160277435 in view of Tran 20180264347 in further view of “INFOhio SirsiDynix K12 Manual”, 2010, available at https://www.access-k12.org/cms/lib03/oh16000618/centricity/domain/19/sirsi_manual_2010-09_singlesided.pdf 



Regarding Claim 6, Avegliano, Salajegeh and Tran disclose the method of claim 1.  

determining, by one or more computer processors, an initial inventory count associated with the registered location.
(Avegliano, para 0062)


Avegliano does not explicitly disclose
responsive to determining the storage location associated with the one or more products in the first image is not detected, receiving, by one or more computer processors, a registration of the storage location from the user; and
INFOhio is a manual for a library book catalog.  (INFOhio, p.1).  INFOhio discloses that it is known in software for a search to return no result, prompting the user to register a new entry.  

“Maintain Patrons Tab 
The Maintain Patrons tab is used to manage patron records. Use this tab to do the following tasks. 
1. Create a patron record. Scan, paste, or type a dumb patron ID in 
the Patron ID box. 
The following message displays:
Patron does not exist. Do you wish to add a new patron? 
a.	Click Yes.”  (Id., p.5)  

Although INFOhio is directed to a book inventory system rather than a product inventory system, the examiner respectfully suggests the software workflow of search failure followed by registration of a new item could be applied to any environment.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Avegliano with the registration of INFOhio with the motivation of managing data.  Id.

Allowable Subject Matter
Claims 7,14,19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the rejection under 35 USC 101 is overcome.

Conclusion





Relevant art not relied on but made of record include
Mattingly 20180144292 is directed to an inventory system that stores data on blockchain (Mattingly, para 0035-38)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C CHEIN whose telephone number is (571)270-7985. The examiner can normally be reached Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/ALLEN C CHEIN/Primary Examiner, Art Unit 3687